Case 2:17-cv-00050-CCC-CLW Document 146 Filed 02/02/21 Page 1 of 1 PageID: 2279



       quinn emanuel           trial lawyers | new york
       51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100


                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7104

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                      jaclynpalmerson@quinnemanuel.com
February 2, 2021

BY ECF

Hon. Cathy L. Waldor
United States Magistrate Judge
U.S. District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street, Room 4040
Newark, New Jersey 07101

Re:    Conforti v. St. Joseph’s Healthcare Sys., Inc., No. 2:17-cv-00050-CCC-CLW

Dear Judge Waldor:

        We represent Plaintiff Jionni Conforti, and write on behalf of all parties to provide an update
on the result of mediation per the Court’s text order, dated January 27, 2021 [Dkt. 145]. The parties
attended a productive five-hour mediation session on January 29, 2021, and are working to schedule
a second mediation session in February 2021 to continue discussing a potential global resolution. The
parties will inform the Court if they are able to reach an agreement.

                                                                   Respectfully submitted,

                                                                   /s/ Jaclyn M. Palmerson
                                                                      Jaclyn M. Palmerson

cc:    Christopher M. Mayer, Esq. (counsel to Defendants)
       Thomas A. Doherty, Esq. (counsel to Defendants)




       quinn emanuel urquhart & sullivan, llp
       LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
       LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
